UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6108



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN LENWOOD WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:02-cr-00539-CMH)


Submitted:   February 28, 2008                 Decided:   May 1, 2008


Before MICHAEL and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Lenwood Wright, Appellant Pro Se. Kimberly Riley Pedersen,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Lenwood Wright seeks to appeal the district court’s

order denying relief on his motion seeking reconsideration of the

denial of his 28 U.S.C. § 2255 (2000) motion.              Because Wright’s

motion did not assert a defect in the collateral review process

itself, but rather reargued the merits of his § 2255 motion based

on new case law, the motion should have been characterized as a

successive § 2255 motion under United States v. Winestock, 340 F.3d

200, 207 (4th Cir. 2003).       Moreover, to appeal an order denying a

motion seeking reconsideration in a habeas action, Wright must

establish entitlement to a certificate of appealability.             See Reid

v. Angelone, 369 F.3d 363, 368-69 (4th Cir. 2004).

           A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating    that   reasonable    jurists      would   find    that   his

constitutional   claims   are    debatable   and   that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Wright has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.


                                   - 2 -
            To the extent that Wright’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive   §   2255    motion,      we   deny   such   authorization.       See

Winestock, 340 F.3d at 208. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -